[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION PLAINTIFF'S MOTION FOR MODIFICATION (#142)
The parties' marriage was dissolved by judgment entered April 19, 1990. The present motion alleges that the defendant's business has improved and that the defendant has sold certain lots of land that the judgment stated would make the child support order "subject to modification".
The defendant operates two video rental stores. Although he testified the business was improving, there was no evidence that it was showing a profit.
The defendant's mother has been subsidizing her son's expenses. There is no indication that this will continue, and it CT Page 9292 would seem her help is to assist with his rent.
The additional lots were awarded to the defendant as his sole property. Their subsequent sale by the defendant, without more, furnishes no basis for a modification of child support.
The plaintiff's motion is denied.
HARRIGAN, J.